NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             GEORGE E. MAYERS, JR.,
                   Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2017-1519
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DE-0330-16-0050-I-1.
                ______________________

                 Decided: June 6, 2017
                ______________________

   GEORGE E. MAYERS, JR., Fort Carson, CO, pro se.

    SARA B. REARDEN, Office of General Counsel, Merit
Systems Protection Board, Washington, DC, for respond-
ent. Also represented by BRYAN G. POLISUK, KATHERINE
M. SMITH.
                ______________________

  Before PROST, Chief Judge, O’MALLEY and WALLACH,
                    Circuit Judges.
2                             MAYERS   v. MERIT SYS. PROT. BD.



PER CURIAM.
    Petitioner George E. Mayers, Jr. appeals a final order
of the Merit Systems Protection Board (“MSPB”) dismiss-
ing his appeal for untimeliness. See Mayers v. Dep’t of the
Army, No. DE-0330-16-0050-I-1 (M.S.P.B. Dec. 13, 2016)
(Resp’t’s Suppl. App. 1−8). We affirm.
                       BACKGROUND
     Mr. Mayers worked as a cook at Fort Ord, California
for the U.S. Department of the Army until his termination
in 1994 as part of a reduction in force upon Fort Ord’s
closure. Id. at 2, 36, 38. He was given priority placement
registration and shortly thereafter re-hired at Fort Car-
son, Colorado. Id at 2, 39. Mr. Mayers retired from the
federal service in 2004 and filed the instant appeal with
the MSPB in 2015, alleging that his priority placement in
1994 entitled him to a vacant position at a higher grade
and that his hiring as a cook at Fort Carson constituted a
demotion “without cause.” Id. at 34; see id. at 2–3.
     An administrative judge (“AJ”) initially handled the
appeal and ordered Mr. Mayers to show that his appeal
was timely filed or that there was good cause for his
delay. Id. at 19−23. Mr. Mayers responded with a par-
tially revised appeal form asserting the effective date of
the contested agency action was in 2011 rather than in
1994 and provided various documents detailing, inter
alia, his hip replacement surgery, bankruptcy filing, and
litigation in district court. Id. at 3, 6−7, 40. The AJ then
issued his initial decision dismissing Mr. Mayers’s appeal
as untimely filed without a showing of good cause. Id. at
1−8. The AJ found that Mr. Mayers “did not . . . address
why he did not file an appeal until more than [twenty]
years after the originally proffered date or more than four
years after the newer, more recent date for the action at
issue.” Id. at 3.
MAYERS   v. MERIT SYS. PROT. BD.                              3



    The Initial Decision became final following expiration
of the time to appeal the decision to the full MSPB. See
id. at 8. Mr. Mayers appealed to this court. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(9) (2012).
                          DISCUSSION
         I. Standard of Review and Legal Standard
     We must affirm a final decision of the MSPB unless,
inter alia, it constitutes “an abuse of discretion.” 5 U.S.C.
§ 7703(c)(1) (2012). The MSPB abuses its discretion when
“its decision (1) is clearly unreasonable, arbitrary, or
fanciful; (2) is based on an erroneous conclusion of law;
(3) rests on clearly erroneous fact findings; or (4) follows
from a record that contains no evidence on which the
[MSPB] could rationally base its decision.” Sterling Fed.
Sys., Inc. v. Goldin, 16 F.3d 1177, 1182 (Fed. Cir. 1994)
(internal quotation marks, alteration, and citation omit-
ted).
    “[A]n appeal [to the MSPB] must be filed no later than
[thirty] days after the effective date . . . of the action being
appealed, or [thirty] days after the date of the appellant’s
receipt of the agency’s decision, whichever is later.” 5
C.F.R. § 1201.22(b)(1) (2015). An appeal will be dismissed
as untimely if it is not submitted within this timeframe
“unless a good reason for the delay is shown.” Id.
§ 1201.22(c). The MPSB has identified several factors
that it considers in determining whether good cause
warrants waiving a refiling deadline:
    the length of the delay; whether appellant was no-
    tified of the time limit or was otherwise aware of
    it; the existence of circumstances beyond the con-
    trol of the appellant which affected his ability to
    comply with the time limits; the degree to which
    negligence by the appellant has been shown to be
    present or absent; circumstances which show that
    any neglect involved is excusable neglect; a show-
4                             MAYERS   v. MERIT SYS. PROT. BD.



    ing of unavoidable casualty or misfortune; and the
    extent and nature of the prejudice to the agency
    which would result from waiver of the time limit.
Walls v. Merit Sys. Prot. Bd., 29 F.3d 1578, 1582 (Fed.
Cir. 1994) (citation omitted); see Zamot v. Merit Sys. Prot.
Bd., 332 F.3d 1374, 1377 (Fed. Cir. 2003) (similar). The
waiver of a filing deadline based on a showing of good
cause “is a matter committed to the [MSPB]’s discretion[,]
and this court will not substitute its own judgment for
that of the [MSPB].” Mendoza v. Merit Sys. Prot. Bd., 966
F.2d 650, 653 (Fed. Cir. 1992) (en banc) (citations omit-
ted).
    II. The MSPB Did Not Abuse Its Discretion When It
            Declined to Waive Its Filing Deadline
     Mr. Mayers argues that the MSPB made several er-
rors in its decision to dismiss his appeal as untimely. See
Pet’r’s Br. 1. While this court generally interprets the
pleading of a pro se party liberally, see, e.g., Durr v.
Nicholson, 400 F.3d 1375, 1380 (Fed. Cir. 2005), a party’s
pro se status “does not excuse [the pleading’s] failures,”
Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).
Here, Mr. Mayers offers no arguments directly responding
to the question of timeliness for us to construe. His
petition states that the errors of the MSPB include failure
to take into account documents showing the “priority list,”
“retention of pay,” “demotion . . . without cause,” and
“fail[ure] to place [Mr. Mayers] into [a higher work] slot
that was available.” Pet’r’s Br. 1. He also states that he
was “compared to another George E. Mayers” inappropri-
ately. Id. None of Mr. Mayers’s arguments, however,
offer reasons for finding good cause to waive the untime-
liness of his petition. See Walls, 29 F.3d at 1582 (listing
factors relevant to the inquiry here).
    The AJ did not abuse his discretion in dismissing Mr.
Mayers’s appeal as untimely filed. The AJ analyzed all
relevant documents provided by Mr. Mayers, including
MAYERS   v. MERIT SYS. PROT. BD.                           5



evidence of hip surgery before the timeliness order issued
in 2015, Resp’t’s Suppl. App. 6–7; his bankruptcy filing in
2003, id. at 7; and Mr. Mayers’s litigation in district court
on unrelated issues in 2006, id. The AJ offered reasoned
explanations why those documents did not support a
finding of good cause related to the twenty-year delay in
filing or, accepting the 2011 revised effective date for the
contested agency action, the four-year delay. Id. at 6−8.
Finally, the AJ took all factors that weighed against a
finding of waiver and balanced them against Mr. Mayers’s
pro se status. Id. at 6. The AJ offered a well-reasoned,
thorough opinion for his denial of waiver for untimeliness,
and Mr. Mayers has not offered evidence that the MSPB
abused its discretion here.
                         CONCLUSION
   We have considered Mr. Mayers’s remaining argu-
ments and find them unpersuasive. Accordingly, the
Final Order of the Merit Systems Protection Board is
                         AFFIRMED
                             COSTS
    No costs.